


EXHIBIT 10.1






AMENDED AND RESTATED
STOCKHOLDERS AGREEMENT


This AMENDED AND RESTATED STOCKHOLDERS AGREEMENT (this “Agreement”) is made as
of May 9, 2012 by and among Platinum Energy Solutions Inc., a Nevada corporation
(the “Company”), the holders acquiring units consisting of the Company's Common
Stock and Series A Preferred Stock set forth on Schedule A attached hereto (the
“Series A Investors”), the holders of the Company's Series B Preferred Stock set
forth on Schedule A attached hereto (the “Series B Investors” together with the
Series A Investors, the “Investors”) and each other stockholder of the Company
that has become a party to this Agreement and identified on Schedule A attached
hereto (collectively with the Investors, “Stockholders”).


RECITALS


WHEREAS, the Company and the Stockholders are parties to that certain
Stockholders Agreement dated as of March 3, 2011, as amended by the First
Amendment to Stockholders Agreement dated January 19, 2012, and the Second
Amendment to Stockholders Agreement dated March 6, 2012 (collectively, the
“Original Agreement”);


WHEREAS, the Company offered and sold 2,700,000 shares of its Common Stock to
certain Stockholders and directors of the Company (the “Offering”), and which
shares are immediately exchangeable into shares of Series B Preferred Stock once
authorized by the Company's Amended and Restated Articles of Incorporation and
as otherwise provided in that certain Stock Purchase Agreement dated March 21,
2012 (the “Series B Purchase Agreement”);


WHEREAS, in connection with such Offering, the Company and the Stockholders
desire to amend and restate the Original Agreement to reflect the rights of the
Series B Investors and certain other matters as set forth herein.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledge, the parties hereto agree as follows:


1.
Registration Rights.



1.Definitions. For purposes of this Agreement:


(a)“Affiliate” of any specified Person means (a) any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person, including, without limitation, any partner,
officer, director, member, employee or advisor of such Person and, which respect
to any Person that is an investment fund, any investment fund now or hereafter
existing which is controlled by or under common control with one or more general
partners or managers of such Person and any limited partners thereof, and
(b) any director or officer of such specified Person. For purposes of this
definition, “control,” as used with respect to any Person, means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management or policies of such Person, whether through the ownership of voting
securities, by agreement or otherwise; provided, that beneficial ownership of
10% or more of the voting stock of a Person shall be deemed to be control. For
purposes of this definition, the terms “controlling,” “controlled by” and “under
common control with” have correlative meanings.


(b)“Board” means the board of directors of the Company.


(c)“Business Day” means any day other than a Legal Holiday.


(d)“Common Stock” means the common stock, par value $0.001 per share, of the
Company and any shares now or hereafter authorized of any class of common shares
of the Company however designated, that has the right (subject to any prior
rights of any class or series of preferred stock) to participate in any
distribution of the assets or earnings of the Company without limit as to per
share amount.


(e)“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended.


(f)“FINRA” means the Financial Industry Regulatory Authority.






--------------------------------------------------------------------------------




(g)“Holder” means any person owning or having the right to acquire Restricted
Securities or any assignee thereof in accordance with Section 2.8 hereof.


(h)“Indenture” means the indenture, dated as of March 3, 2011 by and among the
Company, the guarantors named therein and The Bank of New York Mellon Trust
Company, N.A., as Trustee and as collateral agent, relating to the Notes.


(i)“IPO” means the Company's first firm commitment underwritten public offering
of its Common Stock under the Securities Act that is approved by at least
four-fifths of the members of the Board. For the purposes hereof, a Qualified
IPO shall be deemed an IPO.


(j)“Legal Holiday” means a Saturday, a Sunday or a day on which banking
institutions in the City of New York remain closed.


(k)“Management Holders” means (a) any of (i) Daniel T. Layton; (ii) J. Clarke
Legler, II; (iii) L. Charles Moncla, Jr.; (iv) Milburn J. Duconte; and (v)
Rodney P. Dartez; and (b) any Related Party of any one or more of the Persons
listed in clause (a) above.


(l)“Person” means an individual, a partnership, a corporation, a limited
liability company, an association, a joint stock company, a trust, a joint
venture, and unincorporated organization and a governmental entity or any
department, agency or political subdivision thereof.


(m)“Preferred Stock” means the Series A Preferred Stock, par value $0.001 per
share and the Series B Preferred Stock, par value $0.001 per share, of the
Company.


(n)“Prospectus” means the prospectus included in a Registration Statement at the
time such Registration Statement is declared effective, as amended or
supplemented by any prospectus supplement and by all other amendments thereto,
including post-effective amendments, and all material incorporated by reference
into such prospectus.


(o)“Qualified IPO” means an initial public offering of the Company's equity
securities in a nationally recognized exchange with total proceeds available to
the public of $50 million or more and an implied pre-money equity market
capitalization of at least $125 million.


(p)“Registrable Security” means (i) the Shares and (ii) any other securities
issued or issuable with respect to the Shares by way of Common Stock dividend or
split of Common Stock or in connection with a combination of Common Stock,
recapitalization, merger, consolidation or other reorganization, including,
without limitation, a conversion by the Company into a corporation, or
otherwise. As to any particular Registrable Securities, such securities shall
cease to be Registrable Securities when:
(a) a Registration Statement with respect to the offering of such securities by
the holder thereof shall have been declared effective under the Securities Act
and such securities shall have been disposed of by such holder pursuant to such
Registration Statement, (b) such securities are freely transferable without
registration or limitation under Rule 144 (or any similar provisions then in
force, but not Rule 144A) promulgated under the Securities Act, (c) such
securities shall have been otherwise transferred by the holder thereof and new
certificates for such securities not bearing a legend restricting further
transfer shall have been delivered by the Company or its transfer agent and
subsequent disposition of such securities shall not require registration or
qualification under the Securities Act or any similar state law then in force,
or (d) such securities shall have ceased to be outstanding.


(q)“Registration Expenses” means all expenses incident to the Company's
performance of or compliance with Section 2 of this Agreement regardless of
whether a Registration Statement becomes effective, including, without
limitation, (a) all SEC, stock exchange and FINRA registration and filing fees
and expenses, (b) fees and expenses of compliance with securities or “blue sky”
laws (including, without limitation, reasonable fees and disbursements of
counsel for the underwriters in connection with “blue sky” qualifications of the
Registrable Securities), (c) fees and expenses of preparing, printing, filing,
duplicating and distributing the Registration Statement and the related
Prospectus, (d) the cost of printing stock certificates, (e) the cost and
charges of any transfer agent and rating agency fees, (f) printing, messenger,
telephone and delivery expenses, (g) fees and disbursements of counsel for the
Company and all independent certified public accountants, (h) the fees and
disbursements of underwriters customarily paid by issuers or sellers of
securities (but not including any underwriting discounts or commissions or
transfer taxes, if any, attributable to the sale of Registrable Securities by
Selling Holders) and (i) reasonable fees and expenses of one counsel for all
Selling Holders. In no event shall the Company be responsible for any broker or
similar commissions of any Selling Holders, or to the extent provided herein,
any legal fees or other costs of the Selling Holders






--------------------------------------------------------------------------------




(r)“Registration Statement” means any registration statement of the Company
relating to the registration for resale of Registrable Securities that is filed
pursuant to the provisions of this Agreement and including the Prospectus
included therein, all amendments and supplements thereto (including
post-effective amendments) and all exhibits and all material incorporated by
reference therein.


(s)“Related Party” means (i) any spouse, family member or relative of Daniel T.
Layton, J. Clarke Legler, II, L. Charles Moncla, Jr., Milburn J. Ducote, and
Rodney P. Dartez; (ii) any spouse, family member or relative of any spouse,
family member or relative referred to in clause (i) above; (iii) any estate,
executor, administrator, committee or beneficiary of Daniel T. Layton, J. Clarke
Legler, II, L. Charles Moncla, Jr., Milburn J. Ducote, and Rodney P. Dartez
and/or any Person described in clause (i) or (ii) above; (iv) any trust for the
benefit of any one or more of Daniel T. Layton, J. Clarke Legler, II, L. Charles
Moncla, Jr., Milburn J. Ducote, and Rodney P. Dartez and/or any Person described
in the clause (i), (ii) or (iii) above; and (v) any corporation, partnership,
limited liability company or other business entity in which any one or more of
Daniel T. Layton, J. Clarke Legler, II, L. Charles Moncla, Jr., Milburn J.
Ducote, and Rodney P. Dartez and/or any Person described in clause (i), (ii),
(iii) or (iv) above beneficially holds (directly or indirectly through other
Persons described in clause (iii) or (iv) above or this clause (v)) in the
aggregate a majority (or more) of the equity or other controlling interests.


(t)“Restricted Securities” means the Registrable Securities and the Preferred
Stock.


(u)“Rule 144” means Rule 144 promulgated under the Securities Act.


(v)“Rule 144A” means Rule 144A promulgated under the Securities Act.


(w)“Sale of the Company” shall mean a single transaction or a series of
transactions pursuant to which an unaffiliated Person or Persons acquire (i)
capital stock of the Company possessing the voting power to elect a majority of
the Company's Board or more than fifty percent (50%) of the voting power of the
Company (whether by merger, consolidation or sale or transfer of the Company's
capital stock), provided, however, (a) that an IPO that results in an
acquisition of voting power shall not be a Sale of the Company and (b) a merger
shall not be a Sale of the Company as long as the stockholders of the Company
own a majority of the common stock of the surviving entity immediately following
the merger); or (ii) all or a substantial portion of the Company's assets
determined on a consolidated basis.


(x)“SEC” means the United States Securities and Exchange Commission.


(y)“Securities Act” means the U.S. Securities Act of 1933, as amended.


(z)“Selling Holder” means a Holder who is selling Registrable Securities in
accordance with the provisions of this Agreement.


(aa)“Series A Preferred Stock” means the Series A Preferred Stock, par value
$0.001 per share, of the Company.


(ab)“Series B Preferred Stock” means the Series B Preferred Stock, par value
$0.001 per share, of the Company.


(ac)“Series A Purchase Agreement” means that certain Stock Unit Purchase
Agreement dated March 3, 2011, by and among the Company and the Series A
Investors.


(ad)“Shares” mean (i) the Common Stock, (ii) the Common Stock issuable or issued
upon conversion of the Series B Preferred Stock and the Warrants, and (iii) all
other securities of the Company which may be issued in exchange for, or in
respect of, the Shares, whether by way of stock splits, dividends, combination,
reclassification, reorganization or by any other means), now owned or hereafter
acquired by any stockholder of the Company.


(ae)“2011 Warrants” means the Warrants as defined in the Series A Purchase
Agreement.


(af)“2012 Warrants” means the Commitment Fee Warrants and the Backstop Fee
Warrants, each as defined in the Series B Purchase Agreement.


(ag)“Warrants” means the 2011 Warrants and the 2012 Warrants.








--------------------------------------------------------------------------------




2.
Registration Rights.



1.Piggy-Back Registration Rights. If the Company proposes to file a Registration
Statement under the Securities Act (other than a Registration Statement on Form
S-4 or S-8 (or any successor form)) with respect to any class of equity
securities of the Company, whether or not for its own account, then the Company
shall give written notice of such proposed filing to the Holders of Registrable
Securities as soon as practicable (but in no event fewer than 10 Business Days
before the anticipated filing date), and such notice shall offer such Holders
the opportunity to register such number of Registrable Securities as each such
Holder may request in writing within 10 days after receipt of such written
notice from the Company (which request shall specify the Registrable Securities
intended to be disposed of by such Selling Holder) (a “Piggy-Back
Registration”). Upon the written request of any such Selling Holder made within
10 days after the receipt of any such notice (which request shall specify the
number of Registrable Securities intended to be disposed of by such Selling
Holder and the intended method of disposition thereof, which shall be on the
same terms and conditions as the securities of the Company or other security
holder included in the registration statement), the Company shall, subject to
the terms of this Agreement, effect the registration under the Securities Act of
all Registrable Securities which the Company has been so requested to register
by the Holders thereof, to the extent required to permit the disposition (in
accordance with the intended methods thereof) of the Registrable Securities so
to be registered, on the same terms and conditions as the securities of the
Company or other security holder included in the registration statement by
inclusion of such Registrable Securities in the Registration Statement that
covers the securities that the Company proposes to register; provided, that if
at any time after giving written notice of its intention to register any
securities and prior to the effective date of the Registration Statement filed
in connection with such registration, the Company shall determine for any reason
either not to register or to delay registration of such securities, the Company
may, at its election, give written notice of such determination to each Selling
Holder and, thereupon, (i) in the case of a determination not to register shall
be relieved of its obligation to register any Registrable Securities in
connection with such registration (but not from its obligation to pay the
Registration Expenses in connection therewith) and (ii) in the case of a
determination to delay registering, shall be permitted to delay registering any
Registrable Securities, for the same period as the delay in registering such
other securities.


2.Inclusion in Registered Offering; Withdrawal. The Company shall cause the
managing underwriter or underwriters of such proposed offering to permit the
Registrable Securities requested to be included in a Piggy-Back Registration to
be included on the same terms and conditions as any similar securities of the
Company or any other selling security holder included therein and to permit the
sale or other disposition of such Registrable Securities in accordance with the
intended method of distribution thereof. Any Selling Holder shall have the right
to withdraw its request for inclusion of its Registrable Securities in any
Registration Statement pursuant to these provisions by giving written notice to
the Company of its request to withdraw no less than 15 Business Days prior to
the effective date of such Registration Statement.


3.Payment of Registration Expenses. The Company shall pay all Registration
Expenses in connection with registration of Registrable Securities requested
pursuant to this Section 2, and the Selling Holders shall pay the underwriting
discounts, commissions, and transfer taxes, if any, relating to the sale of such
Selling Holders' Registrable Securities pursuant to this Section 2.


4.Underwriter Cut-Back; Priority in Piggy-Back Registrations. If a registration
pursuant to this Section 2 involves an underwritten offering of the securities
so being registered, whether or not for sale for the account of the Company, the
Company shall, if requested by any Selling Holder and subject to the provisions
of this Section 2, arrange for such underwriters to include all the Registrable
Securities to be offered and sold by such Selling Holder among the securities to
be distributed by such underwriters. If the managing underwriter of such
underwritten offering shall, in writing, inform the Selling Holders requesting
such registration and the holders of any of the Company's other securities which
shall have exercised registration rights in respect of such underwritten
offering of its belief that the number of securities requested to be included in
such registration would materially and adversely affect the success of such
offering, then the Company shall be required to include in such Registration
Statement only the amount of securities that it is so advised should be included
in such registration. In such event,


(a)in cases initially involving the registration for sale of securities for the
Company's own account, securities shall be registered in such offering in the
following order of priority: (i) first, the securities that the Company proposes
to register and (ii) second, the securities that have been requested to be
included in such registration by Selling Holders and by Persons entitled to
exercise “piggy-back” registration rights pursuant to contractual commitments of
the Company (pro rata based on the amount of securities sought to be registered
by such Selling Holders and such Persons; it being expressly understood that the
Company may not reduce the amount of Registrable Securities included in such
registration unless it reduces the amount sought to be registered by such
Persons on a pro rata basis); and


(b)in cases not initially involving the registration for sale of securities for
the Company's own account, securities shall be registered in such offering as
follows: (i) first, the securities that have been requested to be included in
such registration by Selling Holders and other Persons entitled to exercise
registration rights pursuant to contractual commitments (pro




--------------------------------------------------------------------------------




rata based on the amount of securities sought to be registered by such Selling
Holders and Persons); provided, that the Company may exclude securities sought
to be registered by Selling Holders if (A) such registration is pursuant to a
contractual “demand” registration right existing on the date hereof and such
right expressly requires the Company to exclude such securities, and (B) all
securities which the Company proposes to register are first excluded and (ii)
second, the securities which the Company proposes to register.


5.Underwriter Cut-Back; Shelf Registration Rights. The number of Registrable
Securities requested to be included in a Piggy-Back Registration is subject to
reduction pursuant to Section 2.5 above. If as a result of such reduction
(including pursuant to the proviso of Section 2.5(b)(i)), the holders of
Registrable Securities are unable to include such Registrable Securities, the
Company shall file a shelf Registration Statement on a Form S-3 or successor
form (or if not available, any other then available Form) with respect to such
Registrable Securities within 180 days, or such shorter time as the managing
underwriter may agree, but in no event less than 30 days, of the effectiveness
of such Registration Statement, and the Company shall use its commercially
reasonable efforts to cause such Registration Statement to be declared effective
within 45 days of filing and to remain effective for a period of one year
following the effective date.


6.Market Stand Off. Each Holder of Registrable Securities agrees, that if
requested by the managing underwriter in connection with any underwritten public
offering of the Company's securities, not to directly or indirectly offer, sell,
contract to sell, sell any option or contract to purchase, purchase any option
or contract to sell, grant any option, right or warrant for the sale of or
otherwise dispose of or transfer any Registrable Securities held by it for such
period, not to exceed (i) 180 days following consummation of an underwritten
initial public offering, or (ii) 90 days following the consummation of any other
underwritten public offering.


7.Registration Procedures.


(a)Responsibilities of the Company. In connection with any Piggy-Back
Registration, the Company shall (provided, that it shall not be required to take
any action pursuant to this Section 2.7 that would, in a written opinion of
counsel to the Company, violate applicable law):


(i)no fewer than five Business Days prior to the initial filing of a
Registration Statement or Prospectus and no fewer than two Business Days prior
to the filing of any amendment or supplement thereto (including any document
that would be incorporated or deemed to be incorporated therein by reference),
if requested, furnish to the Selling Holders, their counsel and the managing
underwriters, if any, confidential copies of all such documents proposed to be
filed, and cause the officers and directors of the Company, counsel to the
Company and independent certified public accountants to the Company to respond
to such inquiries as shall be reasonably necessary, in the opinion of respective
counsel to such underwriters, and to conduct a reasonable investigation within
the meaning of the Securities Act; provided, that the Company shall not be
deemed to have kept a Registration Statement effective if it voluntarily takes
or fails to take any action that results in Selling Holders covered thereby not
being able to sell such Registrable Securities pursuant to federal securities
laws during that period;


(ii)Take such action as may be necessary so that (i) any Registration Statement
and any amendment thereto and any Prospectus forming part thereof and any
amendment or supplement thereto (and each report or other document incorporated
herein by reference in each case) complies in all material respects with the
Securities Act and the Exchange Act and the respective rules and regulations
thereunder, (ii) any Registration Statement and any amendment thereto does not,
when it becomes effective, contain an untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary to make
the statements therein not misleading and (iii) any Prospectus forming part of
any Registration Statement, and any amendment or supplement to such Prospectus,
does not include an untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements, in the light of the
circumstances under which they were made, not misleading;


(iii)Use commercially reasonable efforts to prepare and file with the SEC such
amendments, including post-effective amendments, to each Registration Statement
as may be necessary to keep such Registration Statement continuously effective
for the amount of time that it is required to keep the Registration Statement
effective in order to consummate the offering which gave rise to the
registration rights granted herein, but no longer than one year; cause the
related Prospectus to be supplemented by any required Prospectus supplement, and
as so supplemented to be filed pursuant to Rule 424 (or any similar provisions
then in force) under the Securities Act; and comply with the provisions of the
Securities Act and the Exchange Act with respect to the disposition of all
securities covered by such Registration Statement during such period in
accordance with the intended methods of disposition by the sellers thereof set
forth in such Registration Statement as so amended or in such Prospectus as so
supplemented;


(iv)Notify the Selling Holders, their counsel and the managing underwriters, if
any, promptly (and in any case within two Business Days), and (if requested by
any such Person), confirm such notice in writing:




--------------------------------------------------------------------------------






(A)    (I) when a Prospectus or any Prospectus supplement or post-effective
amendment has been filed and (II) with respect to a Registration Statement or
any post-effective amendment, when the same has become effective;
(B)    of any request by the SEC or any other federal or state governmental
authority for amendments or supplements to a Registration Statement or related
Prospectus or for additional information;


(C)    of the issuance by the SEC, any state securities commission, any other
governmental agency or any court of any stop order or injunction suspending or
enjoining the use or the effectiveness of a Registration Statement or the
initiation of any proceedings for that purpose;


(D)    if at any time any of the representations and warranties of the Company
contained in any securities distribution agreement (including any underwriting
agreement) contemplated hereby cease to be true and correct in all material
respects;


(E)    of the receipt by the Company of any notification with respect to the
suspension of the qualification or exemption from qualification of any of the
Registrable Securities for sale in any jurisdiction, or the initiation or
threatening of any proceeding for such purpose;


(F)    of the happening of any event that makes any statement made in such
Registration Statement or related Prospectus or any document incorporated or
deemed to be incorporated therein by reference untrue in any material respect or
that requires the making of any changes in such Registration Statement,
Prospectus or documents so that, in the case of the Registration Statement, it
will not contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein, not misleading, and that in the case of the Prospectus, it will not
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading; and


(G)    of the Company's reasonable determination that a post-effective amendment
to such Registration Statement would be appropriate;


(v)Use commercially reasonable efforts to avoid the issuance of, or, if issued,
obtain the withdrawal of any order enjoining or suspending the use or
effectiveness of, a Registration Statement or the lifting of any suspension of
the qualification (or exemption from qualification) of any of the Registrable
Securities for sale in any jurisdiction, at the earliest practicable moment;


(vi)If requested by the managing underwriters, if any, reasonably in advance of
the filing thereof, (A) promptly incorporate in a Prospectus supplement or
post-effective amendment such information as the managing underwriters, if any,
reasonably agree should be included therein, (B) make all required filings of
such Prospectus supplement or such post-effective amendment as soon as
practicable after the Company has received notification of the matters to be
incorporated in such Prospectus supplement or post-effective amendment and
(C) supplement or make amendments to such Registration Statement;


(vii)Deliver to each Selling Holder, their counsel, and the underwriters, if
any, without charge, as many copies of the Prospectus or Prospectuses (including
each form of Prospectus) and each amendment or supplement thereto as such
Persons reasonably request; and the Company hereby consents to the use of such
Prospectus and each amendment or supplement thereto by each of the Selling
Holders and the underwriters, if any, in connection with the offering and sale
of the Registrable Securities covered by such Prospectus and any amendment or
supplement thereto;


(viii)Prior to any public offering of Registrable Securities, cooperate with the
Selling Holders of Registrable Securities to be sold or tendered for, the
underwriters, if any, and their respective counsel in connection with, the
registration or qualification (or exemption from such registration or
qualification) of such Registrable Securities for offer and sale under the
securities or “blue sky” laws of such jurisdictions within the United States as
any Selling Holder or underwriter reasonably requests in writing; provided, that
where Registrable Securities are offered other than through an underwritten
offering, the Company agrees to (i) cause its counsel to perform “blue sky”
investigations and file registrations and qualifications required to be filed
pursuant to this Section 2.7(a)(viii); (ii) use commercially reasonable efforts
to keep each such registration or qualification (or exemption therefrom)
effective during the period such Registration Statement is required to be kept
effective; and (iii) use commercially reasonable efforts to do any and all other
acts or things necessary or advisable to enable the disposition in such
jurisdictions of the Registrable Securities covered by such Registration
Statement; provided, that the Company shall not be required




--------------------------------------------------------------------------------




to qualify generally to do business in any jurisdiction where it is not then so
qualified or to take any action that would subject it to general service of
process in any such jurisdiction where it is not then so subject or subject the
Company to any tax in any such jurisdiction where it is not then so subject;


(ix)In connection with any sale or transfer of Registrable Securities that will
result in such securities no longer being Registrable Securities, cooperate with
the Selling Holders and the managing underwriters, if any, to facilitate the
timely preparation and delivery of certificates (with appropriate CUSIP numbers)
representing Registrable Securities to be sold, which certificates shall not
bear any restrictive legends and shall be in a form eligible for deposit with
DTC, and to enable such Registrable Securities to be in such denominations and
registered in such names as the managing underwriters, if any, or Holders may
request at least two Business Days prior to any sale of Registrable Securities;


(x)Use commercially reasonable efforts to cause the offering of the Registrable
Securities covered by the Registration Statement to be registered with or
approved by such other governmental agencies or authorities within the United
States, except as may be required as a consequence of the nature of such Selling
Holder's business, in which case the Company shall cooperate in all reasonable
respects at the expense of such Selling Holder with the filing of such
Registration Statement and the granting of such approvals as may be necessary to
enable the seller or sellers thereof or the underwriters, if any, to consummate
the disposition of such Registrable Securities; provided, that the Company shall
not be required to qualify generally to do business in any jurisdiction where it
is not then so qualified or to take any action that would subject it to general
service of process in any such jurisdiction where it is not then so subject or
subject the Company to any tax in any such jurisdiction where it is not then so
subject;


(xi)Upon the occurrence of any event contemplated by Section 2.7(a)(iv)(F) or
2.7(a)(iv)(G), as promptly as practicable, prepare a supplement or amendment,
including, if appropriate, a post‑effective amendment, to each Registration
Statement or a supplement to the related Prospectus or any document incorporated
or deemed to be incorporated therein by reference, and file any other required
document so that, as thereafter delivered, such Prospectus will not contain an
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading. If the Company
notifies the Selling Holders of the occurrence of any event contemplated by
Section 2.7(a)(iv)(F) or 2.7(a)(iv)(G) above, the Selling Holders shall suspend
the use of the Prospectus until the requisite changes to the Prospectus have
been made;


(xii)Enter into such agreements (including an underwriting agreement in form,
scope and substance as is customary in underwritten offerings) and take all such
other reasonable actions in connection therewith (including those reasonably
requested by the managing underwriters, if any), in order to expedite or
facilitate the disposition of such Registrable Securities, and in such
connection, whether or not an underwriting agreement is entered into and whether
or not the registration is an underwritten registration;


(A)    make such representations and warranties to the Selling Holders of such
Registrable Securities and the underwriters, if any, with respect to the
business of the Company (including with respect to businesses or assets acquired
or to be acquired by it), and the Registration Statement, Prospectus and
documents, if any, incorporated or deemed to be incorporated by reference
therein, in each case, in form, substance and scope as are customarily made by
issuers to underwriters in underwritten offerings, and confirm the same if and
when requested;


(B)    obtain opinions of counsel to the Company and updates thereof (which
counsel and opinions (in form, scope and substance) shall be reasonably
satisfactory to the managing or sole underwriters, if any, addressed to the
underwriters, if any, covering the matters customarily covered in opinions
requested in underwritten offerings and such other matters as may be reasonably
requested by such underwriters);


(C)    obtain customary “comfort” letters and updates thereof (including, if
such registration includes an underwritten public offering, a “bring down”
comfort letter dated the date of the closing under the underwriting agreement)
from the independent certified public accountants of the Company (and, if
necessary, any other independent certified public accountants of any business
which may hereafter be acquired by the Company for which financial statements
and financial data are required to be included in the Registration Statement),
addressed to each of the underwriters, if any, such letters to be in customary
form and covering matters of the type customarily covered in “comfort” letters
in connection with underwritten offerings and such other matters as reasonably
required by the managing underwriter or underwriters and as permitted by the
Statement on Auditing Standards No. 72;






--------------------------------------------------------------------------------




(D)    if an underwriting agreement is entered into, the same shall contain
customary covenants on the part of the Company and will provide that the Company
will indemnify the Holders of Registrable Securities included in the
registration statement and any underwriter with respect thereto against certain
liabilities, including liabilities under the Securities Act; and


(E)    deliver such documents and certificates as may be reasonably requested by
the managing underwriters, if any, to evidence the continued validity of the
representations and warranties made pursuant to Section 2.7(a)(xii) above and to
evidence compliance with any customary conditions contained in the underwriting
agreement or other agreement entered into by the Company;


(xiii)Make available for inspection by one representative of the managing
underwriter participating in any such disposition of Registrable Securities, if
any, and any attorney, consultant or accountant retained by such underwriter
(collectively, the “Inspectors”), at the offices where normally kept, during
reasonable business hours, all financial and other records, pertinent corporate
documents and properties of the Company (including with respect to business and
assets acquired or to be acquired to the extent that such information is
available to the Company), and cause the officers, directors, agents and
employees of the Company (including with respect to business and assets acquired
or to be acquired to the extent that such information is available to the
Company) to supply all information in each case reasonably requested by any such
Inspector in connection with such Registration; provided, the Company may first
require that such Persons agree to keep confidential any non-public information
relating to the Company received by such Person and not disclose such
information (other than to an Affiliate or prospective purchaser who agrees to
respect the confidentiality provisions of this Section 2.7(a)(xiii)) until such
information has been made generally available to the public (other than as a
result of a disclosure or failure to safeguard by such Inspector) unless the
release of such information is required by law or necessary to respond to
inquiries of regulatory authorities (including the National Association of
Insurance Commissioners, or similar organizations or their successors); without
limiting the foregoing, no such information shall be used by such Inspector as
the basis for any market transactions in securities of the Company or its
Subsidiaries, if any, in violation of law;


(xiv)Comply with all applicable rules and regulations of the SEC and make
generally available to their security holders earning statements satisfying the
provisions of Section 11(a) of the Securities Act and Rule 158 thereunder (or
any similar rule promulgated under the Securities Act) no later than 45 days
after the end of any 12‑month period (or 90 days after the end of any 12-month
period if such period is a fiscal year) (i) commencing at the end of any fiscal
quarter in which Registrable Securities are sold to underwriters in a firm
commitment or reasonable efforts underwritten offering and (ii) if not sold to
underwriters in such an offering commencing on the first day of the first fiscal
quarter after the effective date of a Registration Statement, which statement
shall cover said period, consistent with the requirements of Rule 158; and


(xv)Use commercially reasonable efforts to take all other steps reasonably
necessary to effect the registration, offering and sale of the Registrable
Securities covered by the Registration Statement.


(b)Information Required by the Company. The Company may require each Selling
Holder as to which any registration is being effected to furnish to the Company
such information regarding the distribution of such Registrable Securities as is
required by law to be disclosed in the applicable Registration Statement, and
the Company may exclude from such registration the Registrable Securities of any
Selling Holder who unreasonably fails to furnish such information promptly after
receiving such request.


(c)Requests by the Holder. If any such Registration Statement refers to any
Selling Holder by name or otherwise as the holder of any securities of the
Company, then such Selling Holder shall have the right to require (i) the
insertion therein of language, in form and substance reasonably satisfactory to
such Selling Holder, to the effect that the holding by such Selling Holder of
such securities is not to be construed as a recommendation by such Selling
Holder of the investment quality of the Company's securities covered thereby and
that such holding does not imply that such Selling Holder will assist in meeting
any future financial requirements of the Company, or (ii) in the event that such
reference to such Selling Holder by name or otherwise is not required by the
Securities Act or any similar federal statute then in force, the deletion of the
reference to such Selling Holder in any amendment or supplement to the
Registration Statement filed or prepared subsequent to the time that such
reference ceases to be required.


(d)Indemnification.


(i)Indemnification by the Company. The Company agrees to indemnify and hold
harmless each Selling Holder and each Person, if any, who controls such Selling
Holder within the meaning of the Securities Act or the Exchange




--------------------------------------------------------------------------------




Act (each Selling Holder and such controlling Persons are referred to
collectively as the “Selling Holder Indemnified Parties”) from and against any
losses, claims, damages or liabilities, joint or several, or any actions in
respect thereof (including, but not limited to, any losses, claims, damages,
liabilities or actions relating to purchases and sales of the Registrable
Securities) to which each Selling Holder Indemnified Party may become subject
under the Securities Act, the Exchange Act or otherwise, insofar as such losses,
claims, damages, liabilities or actions arise out of or are based upon any
untrue statement or alleged untrue statement of a material fact contained in a
Registration Statement or Prospectus or in any amendment or supplement thereto
or in any preliminary prospectus relating to a shelf registration, or arise out
of, or are based upon, the omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein not misleading, and shall reimburse, as incurred, the Selling Holder
Indemnified Parties for any legal or other expenses reasonably incurred by them
in connection with investigating or defending any such loss, claim, damage,
liability or action in respect thereof; provided, that the Company shall not be
liable in any such case to the extent that such loss, claim, damage or liability
arises out of or is based upon any untrue statement or alleged untrue statement
or omission or alleged omission made in a Registration Statement or Prospectus
or in any amendment or supplement thereto or in any preliminary prospectus
relating to a shelf registration in reliance upon and in conformity with written
information pertaining to such Selling Holder and furnished to the Company by or
on behalf of such Selling Holder specifically for inclusion therein.


(ii)Indemnification by Selling Holder. The Selling Holders shall indemnify and
hold harmless the Company and each Person, if any, who controls the Company
within the meaning of the Securities Act or the Exchange Act (the Company and
such controlling Persons are referred to collectively as the “Company
Indemnified Parties” the from and against any losses, claims, damages or
liabilities, joint or several, or any actions in respect thereof (including, but
not limited to, any losses, claims, damages, liabilities or actions relating to
purchases and sales of the Registrable Securities) to which each Company
Indemnified Party may become subject under the Securities Act, the Exchange Act
or otherwise, insofar as such losses, claims, damages, liabilities or actions
arise out of or are based upon any untrue statement or alleged untrue statement
of a material fact contained in a Registration Statement or Prospectus or in any
amendment or supplement thereto or in any preliminary prospectus relating to a
shelf registration, or arise out of, or are based upon, the omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading, to the extent, but only
to the extent, that such losses resulted solely from an untrue statement or
alleged untrue statement of a material fact or omission or alleged omission of a
material fact contained in or omitted from an information so furnished in
writing by such Selling Holder to the Company expressly for use therein.


8.Restrictions on Transfer.


(a)The Restricted Securities shall not be sold, pledged, or otherwise
transferred, and the Company shall not recognize and shall issue stop-transfer
instructions to its transfer agent with respect to any such sale, pledge, or
transfer, except upon the conditions specified in this Agreement, which
conditions are intended to ensure compliance with the provisions of the
Securities Act. A transferring Holder will cause any proposed purchaser,
pledgee, or transferee of the Restricted Securities held by such Holder to agree
to take and hold such securities subject to the provisions and upon the
conditions specified in this Agreement.


(b)Each certificate or instrument representing (i) the Restricted Securities,
and (ii) any other securities issued in respect of the securities referenced in
clause (i)  upon any stock split, stock dividend, recapitalization, merger,
consolidation, or similar event, shall (unless otherwise permitted by the
provisions of Section 2.8(c)) be stamped or otherwise imprinted with a legend
substantially in the following form:


THE SECURITIES REPRESENTED HEREBY HAVE BEEN ACQUIRED FOR INVESTMENT AND HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933. SUCH SHARES MAY NOT BE SOLD,
PLEDGED, OR TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR A VALID EXEMPTION
FROM THE REGISTRATION AND PROSPECTUS DELIVERY REQUIREMENTS OF SAID ACT. THE
SECURITIES REPRESENTED HEREBY MAY BE TRANSFERRED ONLY IN ACCORDANCE WITH THE
TERMS OF AN AGREEMENT BETWEEN THE COMPANY AND THE STOCKHOLDER, A COPY OF WHICH
IS ON FILE WITH THE SECRETARY OF THE COMPANY.


The Holders of the Restricted Securities consent to the Company making a
notation in its records and giving instructions to any transfer agent of the
Restricted Securities in order to implement the restrictions on transfer set
forth in this Section 2.8.


(c)The Holder of each certificate representing Restricted Securities, by
acceptance thereof, agrees to comply in all respects with the provisions of this
Section 2.8. Before any proposed sale, pledge or transfer of any Restricted
Securities, unless there is in effect a registration statement under the Act
covering the proposed transaction, the Holder thereof shall give notice to the
Company of such Holder's intention to effect such sale, pledge or transfer. Each
such notice shall describe




--------------------------------------------------------------------------------




the manner and circumstances of the proposed sale, pledge, or transfer in
sufficient detail and, if reasonably requested by the Company, shall be
accompanied at such Holder's expense by either (i) a written opinion of legal
counsel who shall, and whose legal opinion shall, be reasonably satisfactory to
the Company, addressed to the Company, to the effect that the proposed
transaction may be effected without registration under the Securities Act;
(ii) a “no action” letter from the SEC to the effect that the proposed sale,
pledge, or transfer of such Restricted Securities without registration will not
result in a recommendation by the staff of the SEC that action be taken with
respect thereto; or (iii) any other evidence reasonably satisfactory to counsel
to the Company to the effect that the proposed sale, pledge, or transfer of the
Restricted Securities may be effected without registration under the Securities
Act, whereupon the Holder of such Restricted Securities shall be entitled to
sell, pledge, or transfer such Restricted Securities in accordance with the
terms of the notice given by the Holder to the Company. The Company will not
require such a legal opinion or “no action” letter (x) in any transaction in
compliance with SEC Rule 144 or (y) in any transaction in which such Holder
distributes Restricted Securities to an Affiliate of such Holder for no
consideration; provided that each transferee agrees in writing to be subject to
the terms of this Section 2.8. Each certificate or instrument evidencing the
Restricted Securities transferred as above provided shall bear, except if such
transfer is made pursuant to SEC Rule 144, the appropriate restrictive legend
set forth in Section 2.8(b), except that such certificate shall not bear such
restrictive legend if, in the opinion of counsel for such Holder and the
Company, such legend is not required in order to establish compliance with any
provisions of the Securities Act.


(d)Notwithstanding the foregoing, prior to the IPO, a Holder shall not be
permitted to transfer Restricted Securities if, in the reasonable judgment of
the Company, such transfer would reasonably be likely to cause the Company to be
required to register a class of securities under Section 12(g) of the Exchange
Act.


3.
Preemptive Rights.



(a)In the event of any sale or issuance of equity securities of the Company or
any securities (including rights, options or warrants) convertible into or
exchangeable or exercisable for equity securities of the Company (“collectively,
“New Securities”), at any time and from time to time after the date hereof,
except for issuances (each an “Exempt Issuance”):


(i)of the Common Stock and Series A Preferred in accordance with the terms of
the Series A Purchase Agreement;


(ii)of the Common Stock and the Series B Preferred in accordance with the terms
of the Series B Purchase Agreement;


(iii)up to 1,044,816 shares of Common Stock issued, or deemed issued, pursuant
to the Company's 2010 Omnibus Equity Incentive Plan, as adjusted each year
pursuant to the terms thereof;


(iv)securities issued or issuable by reason of a dividend, stock split,
split-up, reclassification or reorganization or other similar event with respect
to the capital stock of the Company approved by at least four-fifths of the
members of the Board;


(v)except in subsection (ii) above, to any employees or directors of, or
consultants to, the Company pursuant to any plan approved by at least
fourth-fifths of the members of the Board after the date hereof;


(vi)of securities issued by the Company in connection with any joint venture,
strategic alliance, acquisition or merger approved by at least four-fifths of
the members of the Board;


(vii)of securities issued by the Company in connection with any equipment
leasing arrangement or debt financing from a bank or similar financial
institution so long as such arrangement or financing, and the issuance of the
securities with respect thereto, has been approved by at least four-fifths of
the members of the Board; or


(viii)shares of Common Stock issued in connection with an IPO; the Company shall
first offer in writing (the “Preemptive Rights Notice”) to sell to each of the
Investors (holding at such time no less than 50% of (i) with respect to the
Series A Investors, (A) the shares of Common Stock purchased under the Series A
Purchase Agreement by such Series A Investor or (B) the shares of Common Stock
issuable or issued to such Series A Investor under the 2011 Warrants, or (ii)
with respect to the Series B Investors, (A) the shares of Series B Preferred
Stock issued to such Series B Investor following the exchange under the Series B
Purchase Agreement or (B) the shares of Common Stock issuable or issued to such
Series B Investor under the 2012 Warrants) a portion of such New Securities
equal to the quotient obtained by dividing (x) the number of shares of Common
Stock held by such Investor on an as converted, fully diluted basis (excluding
any shares of Common Stock issuable under the Warrants until such shares are
actually issued), by (y) the total number of outstanding shares of Common Stock
of the Company on an as converted, fully diluted basis (excluding any shares of
Common Stock issuable under the Warrants until such shares are




--------------------------------------------------------------------------------




actually issued). If all such securities are not subscribed to by the Investors
in writing delivered to the Company within five (5) Business Days after the date
of delivery of the Preemptive Rights Notice, the unsubscribed New Securities
will be reoffered on the terms set forth above in writing (a “Reoffer Notice”)
to the Investors who subscribed to the maximum number to which they were
entitled pursuant to the Preemptive Rights Notice, and each such Investor shall
be entitled to purchase a pro rata share of such available New Securities by so
notifying the Company in writing within three (3) Business Days after the date
of delivery of the Reoffer Notice.


(b)Each Investor shall be entitled to purchase or receive such New Securities at
the most favorable price and on the most favorable terms that such securities
are to be offered to any other Person, and the Company may not offer any New
Securities to any Person at a price or on terms more favorable to the offerees
thereof than those on which such New Securities were offered to the Investors,
unless such New Securities are first offered to the Investors at such more
favorable price and on such more favorable terms; provided that, notwithstanding
the foregoing, in the event that the Company is issuing more than one type or
class of New Securities in connection with such issuance, each Investor
participating in such issuance shall be required to acquire such Investor's pro
rata portion (as determined in Section 3(a) above) of all such types and classes
of New Securities.


(c)Such securities specified in the Preemptive Rights Notice and the Reoffer
Notice that are not purchased by the Investors pursuant to the terms of this
Section 3 may be issued and sold by the Company to the offerees thereof (on
terms no less favorable than the terms offered in such notices) within
one-hundred eighty (180) days of the date of the Preemptive Rights Notice. Any
securities not issued within such 180-day period will be subject to the
provisions of this Section 3 upon subsequent issuance.


(d)Notwithstanding any provision hereof to the contrary, in lieu of complying
with the provisions of this Section 3, the Company may elect to give notice to
the Investors within thirty (30) days after an issuance of New Securities. Such
notice shall describe the type, price and terms of the New Securities. Each
Investor shall have twenty (20) days from the date such notice is given to elect
to purchase up to the number of New Securities that would, if purchased by such
Investor, maintain such Investor's percentage ownership position, calculated as
set forth in Section 3(a) before giving effect to the issuance of such New
Securities. The closing of such sale of New Securities shall occur within sixty
(60) days of the date notice is given to the Investors.


(e)The rights of all of the Investors under this Section 3 may be waived by
Investors holding at least 70% of the Common Stock entitled to the benefit of
this Section.


(f)The provisions of this Section 3 shall terminate upon an IPO.


(g)For the purposes of this Section 3, holders of Common Stock issued upon
conversion of a Warrant shall be deemed “Investors.”


4.
Tag-Along



1.Except as provided in Section 4.8, at any time that one or more Management
Holders desires to transfer shares of Common Stock of the Company representing
more than half of one percent (1/2%) of the outstanding Common Stock of the
Company to a third party or parties, the Management Holders shall first deliver
written notice of their desire to do so (the “Co-Sale Notice”) to the Company
and each Investor. The Co-Sale Notice must specify: (i) the name and address of
the Person to which the Management Holders propose to transfer the shares of
Common Stock (the “Offeror”), (ii) the number of shares of Common Stock the
Management Holders propose to transfer (the “Co-Sale Offered Shares”), (iii) the
total consideration to be delivered to the Management Holders for the proposed
transfer and the consideration for each Co-Sale Offered Share the Management
Holders propose to transfer, and (iv) all other material terms and conditions of
the proposed transaction.


2.Each Investor may within the 30-day period after delivery of the Co-Sale
Notice (the “Option Period”) notify the Management Holders of such Investor's
desire to participate, on a pro-rata basis, in the sale of the Co-Sale Offered
Shares and the number of shares of Common Stock such Investor desires to sell,
at the price per share of Common Stock and on the terms set forth in the Co-Sale
Notice. Each Investor which has so notified the Management Holders within the
Option Period of its desire to sell shares of Common Stock of the Company in the
transaction (a “Participating Investor”) shall be entitled to do so, subject to
cut-back as set forth in Section 4.3.


3.The Management Holders shall use commercially reasonable efforts to interest
the Offeror in purchasing, in addition to the Co-Sale Offered Shares, the shares
of Common Stock of the Company which the Participating Investors wish to sell.
If the Offeror does not wish to purchase all of the shares of Common Stock of
the Company made available by the Management Holders and the Participating
Investors (the Management Holders and the Participating Investors being
hereinafter referred to




--------------------------------------------------------------------------------




collectively as “Co-Sale Right Investors”), then each Co-Sale Right Investor
shall be entitled to sell a portion of the shares of Common Stock being sold to
the Offeror obtained by multiplying the number of shares of Common Stock that
the Offeror is willing to purchase by a fraction, the numerator of which is the
number of shares of Common Stock such Co-Sale Right Investor has proposed to
sell to the Offeror, and the denominator of which is the number of shares of
Common Stock that all of the Co-Sale Right Investors have proposed to sell to
the Offeror. The transaction contemplated by the Co-Sale Notice shall be
consummated not later than 90 days after the expiration of the Option Period.


4.In connection with a co-sale pursuant to this Section 4, each Investor shall
be required to make representations and warranties regarding the Common Stock of
the Company that such party transfers in such sale, including, without
limitation, such party's ownership of and authority to transfer such stock, the
absence of any liens or other encumbrances on such stock, and the compliance of
such transfer with the federal and state securities laws and all other
applicable laws and regulations. Each party hereto transferring shares of Common
Stock of the Company pursuant to this Section 4 shall be severally (but not
jointly) liable for breaches of representations, warranties, covenants and
agreements of such party. Such liability of each party hereto transferring
shares of Common Stock of the Company pursuant to this Section 4 shall not
exceed their respective pro rata portion of the proceeds of such co-sale.


5.If the Management Holders wish to transfer any shares of Common Stock to the
Offeror or to any Person at a price or on terms and conditions which differ from
those set forth in the Co-Sale Notice, or more than 90 days after the expiration
of the Option Period, then as a condition precedent to such transaction, the
Management Holders must again comply with the procedures set forth in this
Section 4.


6.Any sale made in violation of the provisions of this Section 4 shall be void,
and the proceeds of any sale made by the Management Holders in violation of the
provisions of this Section 4 shall be deemed to be held in constructive trust by
the Management Holders in such amount as would have been due the Participating
Investors if the Management Holders had complied with this Section 4.


7.The rights granted pursuant to this Section 4 shall terminate immediately
prior to the consummation of the Company's IPO.


8.The following transfers of Common Stock of the Company shall not be subject to
the co-sale rights of this Section 4: transfers (i) to a Related Party of a
Management Holder; or (ii) from Management Holder to any other Management
Holder, provided, however, that in connection with any transfer contemplated in
this Section 4.8, in each case, the transferee shall hold such Common Stock of
the Company subject to the same restrictions applicable to its transferor; shall
agree to be bound by the terms of this Agreement; and shall not make any further
transfer that would not have been permitted pursuant to this Section 4.8 by the
original Management Holder of such Common Stock.


9.For the purposes of this Section 4, holders of Common Stock issued upon
conversion of a Warrant shall be deemed “Investors.”


5.
Drag-Along Rights.



1.In the event that a Sale of the Company is approved by (a) at least 50% of the
outstanding shares of the Company's Common Stock (the “Approving Holders”) or
(b) at least four‑fifths of the members of the Board, then each Stockholder
shall participate in such transaction, not object in any way thereto, be
required to sell all of the shares of capital stock of the Company held by such
Stockholder and otherwise take all other action as set forth below (the “Drag
Along Sale”). If the Drag Along Sale is structured as a (1) merger,
consolidation or other transaction requiring a vote of stockholders, each
Stockholder shall vote all of such Stockholder's shares in favor of the merger
or consolidation and otherwise waive (and does hereby waive) any dissenters'
rights, appraisal rights or similar rights in connection with such merger or
consolidation or (2) sale of stock, each Stockholder holding capital stock of
the Company shall agree to sell all of such Stockholder's capital stock and
rights to acquire capital stock on the terms and conditions approved by the
Approving Holders or the Board, as applicable. Each seller of capital stock of
the Company in such Drag Along Sale (i) shall be subject to the same terms and
conditions of sale (provided that the amount of consideration to be received may
differ by class consistent with the terms and conditions of the Company's
Articles of Incorporation) and (ii) shall execute such documents and take such
actions as may be reasonably required by the Approving Holders, or the Board, as
applicable.


2.The Company shall (including at the request of the Approving Holders) provide
each party hereto with written notice (the “Drag Notice”) of a Drag Along Sale
as soon as reasonably practicable prior to the date of consummation of such sale
(the “Drag Along Sale Date”). Each Drag Notice shall set forth, to the best of
the Company's knowledge: (i) the identity of the third party transferee in the
Drag Along Sale, (ii) the expected price and the other general terms of the
proposed transfer and (iii)




--------------------------------------------------------------------------------




the anticipated Drag Along Sale Date.


3.The provisions of this Section 5 shall apply regardless of the form of
consideration received in the Drag Along Sale, and (i) upon the consummation of
the Drag Along Sale, each holder of Common Stock shall receive the same form of
consideration and the same amount of consideration per share (subject to any pro
rata required escrows of a portion of the consideration as determined by the
Approving Holders or the Board, as applicable); (ii) if any holders of Common
Stock are given an option as to the form and amount of consideration to be
received, each holder of Common Stock shall be given the same option; (iii)
unless waived by holders of at least 70% of the then outstanding Preferred
Stock, each holder of Preferred Stock shall receive its liquidation preference
in cash; provided that if waived, (A) such class of Preferred Stock shall
receive the same form of consideration and the same amount of consideration per
share, and (B) if any holders of the Preferred Stock are given an option as to
the form and amount of consideration to be received, each holder of such
Preferred Stock shall be given the same option; and (iv) any non cash
consideration received by a class of capital stock of the Company pursuant to
the terms of the Drag Along Sale shall be allocated among the transferors of
such class of stock pro rata based upon each transferor's percentage ownership
of such class of shares sold in the Drag Along Sale.


4.In connection with a Drag Along Sale, each party hereto shall be required to
make representations and warranties regarding the capital stock of the Company
that such party transfers in such sale, including, without limitation, such
party's ownership of and authority to transfer such stock, the absence of any
liens or other encumbrances on such stock, and the compliance of such transfer
with the federal and state securities laws and all other applicable laws and
regulations. Each party hereto transferring shares of Common Stock of the
Company pursuant to this Section 5 shall be, on a pro rata basis (based on the
number of shares of Common Stock of the Company on an as-converted basis),
severally (but not jointly) liable for breaches of representations, warranties,
covenants and agreements of or (in the case of representations and warranties)
pertaining to the Company, and for indemnification obligations arising out of or
relating to any such breach or otherwise pertaining to the Company (other than
any such obligations that relate specifically to a particular party, such as
indemnification with respect to representations and warranties given by such
party regarding such party's title to and ownership of such stock). Such
liability of each party hereto transferring shares of Common Stock of the
Company pursuant to this Section 5 shall not exceed their respective pro rata
portion of the proceeds of such Drag Along Sale.


5.The rights granted pursuant to this Section 5 shall terminate immediately
prior to the consummation of the Company's IPO.


6.Conversion. In the event the Board determines it to be in the best interests
of the Company that the Company be converted or migrate to a Delaware
corporation, the Board may, in its reasonable business judgment, convert or
migrate the Company into a Delaware corporation (by merger, conversion or
otherwise) (an “Entity Change”) at any time; provided however, in connection
with such Entity Change, the terms of the Company's certificate of incorporation
following the Entity Change shall be materially the same in all respects as the
Company's articles of incorporation immediately prior to the Entity Change. The
Stockholders agree to take such action to approve an Entity Change as requested
by the Board.


7.Board Matters.
1.Board Composition. Each party hereto agrees to vote all of such Stockholder's
shares of voting securities in the Company, whether now owned or hereafter
acquired or which such party may be empowered to vote, and to take such other
action with respect thereto (including, without limitation, the giving of
consents), from time to time and at all times, in whatever manner shall be
necessary to ensure (i) the Board shall be comprised of five (5) individuals,
and (ii) that all of the following Persons shall serve from time to time as
directors of the Company:


(a)L. Charles Moncla, Jr. (provided he is an executive officer of the Company or
owns any shares of capital stock of the Company);


(b)one (1) individual designated by the holders of a majority in interest of the
Common Stock held by the Management Holders, such individual is, as of the date
hereof, William Restrepo;


(c)two (2) individuals designated by the holders of a majority in interest of
the shares of Common Stock purchased under the Series A Purchase Agreement by
the Series A Investors (the “Preferred Directors”), which individuals are, as of
the date hereof, José Feliciano and Mervin Dunn; and


(d)one (1) individual designated by L. Charles Moncla, Jr. and approved by
holders of a majority in interest of the Stock Units, such approval not to be
unreasonably withheld, which individual is, as of the date hereof, Richard L.
Crandall, to serve for the term provided in the Company's Bylaws (the “5th
Director”); provided however, that from and after the date that is one year
following his appointment as the 5th Director, the holders of a majority in
interest of the Stock Units may either re-




--------------------------------------------------------------------------------




designate the 5th Director or designate a new 5th Director which director shall
be subject to the consent of the remaining members of the Board (which consent
shall not be unreasonably withheld). If a majority of the remaining members of
the Board do not approve the initial new 5th Director designated by the holders
of a majority in interest of the Stock Units, such holders shall designate a
second 5th Director. If the second 5th director is not approved by a majority of
the remaining members of the Board, then such holders shall submit a list of
four potential 5th directors (which list may include the first two 5th Directors
previously rejected by the members of the Board), and a majority of the
remaining members of the Board shall select the 5th Director from such list.


2.Board Committees. Committees of the Board shall be established, and the
membership of any such committees shall be approved, by at least four-fifths of
the members of the Board.


3.Termination. The rights granted pursuant to this Section 7 shall terminate
immediately prior to a consummation of a Qualified IPO.


8.Information Rights.
    
The Company shall promptly provide to the Investors (holding no less than 50% of
the shares of Common Stock purchased under the Series A Purchase Agreement by
such Series A Investor, or 50% of the shares of Series B Preferred Stock issued
to such Series B Investor following the exchange under the Series B Purchase
Agreement, as applicable) the information the Company is required to deliver to
holders of the Notes (as defined in the Series A Purchase Agreement) issued
pursuant to the Indenture.


9.Prohibition on Transfer of Restricted Securities.


1.In connection with the Series A Purchase Agreement, the Series A Investors
acquired a Stock Unit (as defined in the Series A Purchase Agreement) consisting
of shares of Common Stock and shares of Series A Preferred Stock. Except
pursuant to (a) a redemption of the Series A Preferred Stock by the Company
pursuant to the Company's Articles of Incorporation or (b) the sale of Common
Stock by the Series A Investors following an IPO, the Series A Investor shall
not transfer any shares of Series A Preferred Stock comprising the Stock Unit
without also transferring a proportionate number of shares of the Common Stock
comprising the Stock Unit, and vice-versa.


2.Notwithstanding any other provision of this Agreement, no Investor may at any
time transfer any Restricted Securities to any Person that engages in any
business activity that is in competition, directly or indirectly, with the
products or services being developed, offered, marketed, sold or licensed by the
Company. The determination of whether any proposed transferee engages in any
business activity that is in competition with those activities of the Company
shall be made by the Board of the Company in good faith.


3.As long as Moncla Platinum Investment Group, LLC (or its permitted successor
or assignee) holds the Common Stock purchased under the Series A Purchase
Agreement, L. Charles Moncla, Jr. shall remain the manager of Moncla Platinum
Investment Group, LLC (or its permitted successor or assignee).


10.Employees; Directors.




To the extent that, on or after the date hereof, any employee or member of the
Board holds a beneficial interest in any Common Stock or in any securities
(including rights, options or warrants) convertible into or exchangeable or
exercisable for equity securities of the Company, the Company shall cause such
employee or member of the Board to immediately execute and otherwise agree to be
bound by the terms of this Agreement and a Restricted Stock Agreement (in form
and substance satisfactory to at least four-fifths of the members of the Board).
Notwithstanding the foregoing, no Affiliate of a holder of Preferred Stock shall
be obligated to execute a Restricted Stock Agreement solely by virtue of such
Affiliate serving as a member of the Board. Notwithstanding the foregoing, any
member of the Board (or Affiliate of a member of the Board) that purchased
shares of Common Stock in the Offering is not required to execute or otherwise
be bound by a Restricted Stock Agreement with respect to such shares of Common
Stock (or the Series B Preferred Stock issued following the exchange under the
Series B Preferred Stock by such member of the Board (or Affiliate of a member
of the Board)).


11.Miscellaneous.


1.Successors and Assigns. Except as otherwise provided herein, the terms and
conditions of this Agreement shall inure to the benefit of and be binding upon
the respective successors and assigns of the parties (including transferees of
any shares




--------------------------------------------------------------------------------




of Restricted Securities). Nothing in this Agreement, express or implied, is
intended to confer upon any party other than the parties hereto or their
respective successors and assigns any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.


2.Governing Law. This Agreement shall be governed by and construed under the
laws of the State of Delaware as applied to agreements among Delaware State
residents entered into and to be performed entirely within the State of
Delaware.


3.Counterparts. This Agreement may be executed in two or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument. Any signatures delivered hereunder by a party by
facsimile transmission or electronic mail shall be deemed an original signature
hereto.


4.Titles and Subtitles. The titles and subtitles used in this Agreement are used
for convenience only and are not to be considered in construing or interpreting
this Agreement.


5.Notices. Any notice or other communication required or permitted to be
provided hereunder shall be in writing and shall be delivered in person or by
first class mail (registered or certified, return receipt requested), facsimile,
electronic mail, or overnight air courier guaranteeing next day delivery. The
address for such notices and communications shall be as follows:


If to the Company:


Platinum Energy Solutions, Inc.
2100 West Loop South, Suite 1601
Houston, TX 77027
Attention: Chief Financial Officer
Fax: 713-590-2827
E-mail: clegler@platinumenergysolutions.com



with copies to (which shall not constitute delivery):


Kelley Drye & Warren LLP
33 West Wacker Drive, 26th
Chicago, IL 60606
Attention: Timothy R. Lavender, Esq.
Fax: 312-857-7095
E-mail: tlavender@kelleydrye.com



If to a Stockholder:


To the address set forth for such Stockholder on Schedule A attached hereto or
such other address as may be designated in writing hereafter, in the same
manner, by such person.


All notices and communications (other than those sent to Holders) shall be
deemed to have been duly given: at the time delivered by hand, if personally
delivered; five Business Days after being deposited in the mail, postage
prepaid, if mailed; when answered back, if telexed; when receipt acknowledged,
if telecopied; when sent, if sent via electronic mail to the address set forth
above, provided that a mail delivery failure or similar message is not received
by the sender; and the next Business Day after timely delivery to the courier,
if sent by overnight air courier guaranteeing next day delivery. Failure to
provide a notice or communication to one party hereto or any defect in it shall
not affect its sufficiency with respect to other parties hereto


6.Expenses. If any action at law or in equity is necessary to enforce or
interpret the terms of this Agreement, the prevailing party shall be entitled to
reasonable attorneys' fees, costs and necessary disbursements in addition to any
other relief to which such party may be entitled.


7.Amendments and Waivers. Any term of this Agreement may be amended and the
observance of any term of




--------------------------------------------------------------------------------




this Agreement may be waived (either generally or in a particular instance and
either retroactively or prospectively), only with the written consent of the
Company, the holders of a majority of the shares of Common Stock purchased under
the Series A Purchase Agreement by the Series A Investors, the holders of a
majority of the shares of the Series B Preferred Stock, and holders of at least
70% of the shares of Common Stock of the Company; provided however, to the
extent any amendment adversely effects a particular group of Stockholders in a
manner materially different than all of the Stockholders, the consent of holders
of a majority in interest of the Common Stock (or Series B Preferred Stock in
the case of the Series B Investors) held by such group shall be required.
Notwithstanding the foregoing, this Agreement may be amended with only the
written consent of the Company for the sole purpose of including additional
Stockholders as contemplated by Section 11.9.


8.Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, such provision shall be excluded from this
Agreement and the balance of the Agreement shall be interpreted as if such
provision was so excluded and shall be enforceable in accordance with its terms.


9.Additional Stockholders. Notwithstanding anything to the contrary contained
herein, as a condition to issuing any shares of capital stock, the Company shall
require the party acquiring such shares to become a party to this Agreement as a
Stockholder by executing and delivering an additional counterpart signature page
to this Agreement.


10.Entire Agreement. This Agreement (including the Exhibits hereto, if any)
constitutes the full and entire understanding and agreement between the parties
with regard to the subjects hereof and thereof.




[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]














































































--------------------------------------------------------------------------------














IN WITNESS WHEREOF, the parties have executed this Amended and Restated
Stockholders Agreement as of the date first above written.


 
 
PLATINUM ENERGY SOLUTIONS, INC.
 
 
 
 
By:
/s/ Justin W. Brown
 
 
Name: Justin W. Brown
 
 
Title: Principal Accounting Officer





















































































--------------------------------------------------------------------------------




 
SERIES A INVESTORS:
 


Clearlake Capital Partners II (Master), L.P.
 
 
 
 
By:
Clearlake Capital Partners II GP, L.P.
 
Its:
General Partner
 
 
 
 
By:
Clearlake Capital Partners, LLC
 
Its:
General Partner
 
 
 
 
By:
CCG Operations, LLC
 
Its:
Managing Member



 
By:
/s/ José E. Feliciano
 
 
Name: José E. Feliciano
 
 
Title: Partner



 
Moncla Platinum Investment Group, LLC
 
By:
/s/ L. Charles Moncla, Jr.
 
 
Name: L. Charles Moncla, Jr.
 
 
Title: Managing Member



 
HedgeHog Capital LLC
 
By:
 
 
 
Name: ________________________
 
 
Title: ________________________



 
DO S1 Limited
 
By:
/s/ Tara Glaser
 
 
Name: Tara Glaser
 
 
Title: Authorized Signatory



 
Alpine Associates, A Limited Partnership
 
By:
/s/ Gary Moorman
 
 
Name: Gary Moorman
 
 
Title: Senior Analyst



 
Third Avenue Trust on behalf of Third Avenue Focus Credit Fund
 
By:
 
 
 
Name: ________________________
 
 
Title: ________________________











--------------------------------------------------------------------------------






 
SERIES B INVESTORS:
 
 
Clearlake Capital Partners II (Master), L.P.
 
 
 
 
By:
Clearlake Capital Partners II GP, L.P.
 
Its:
General Partner
 
 
 
 
By:
Clearlake Capital Partners, LLC
 
Its:
General Partner
 
 
 
 
By:
CCG Operations, LLC
 
Its:
Managing Member

 
By:
 
 
 
Name: ________________________
 
 
Title: ________________________



 
Lucky Charm Resources, Inc.
 
By:
 
 
 
Name: ________________________
 
 
Title: ________________________



 
DO S1 Limited
 
By:
 
 
 
Name: ________________________
 
 
Title: ________________________



 
Knight Capital Holdings LLC
 
By:


 
 
Name: ________________________
 
 
Title: ________________________



 
 
 
William Restrepo



 
 
 
Mervin Dunn

























--------------------------------------------------------------------------------




 
STOCKHOLDERS:



 
Lucky Charm Resources, Inc.
 
By:
/s/ L. Charles Moncla, Jr.
 
 
Name: L. Charles Moncla, Jr.
 
 
Title: Director



 
 
/s/ Rodney Dartez
 
 
Rodney Dartez



 
By:
Dawn Dartez
 
 
For the Estate of Rodney Dartez



 
 
/s/ Milburn J. Ducote
 
 
Milburn J. Ducote



 
 
/s/ Christine P. Spencer
 
 
Christine P. Spencer



 
2153850 Ontario, Ltd.
 
By:
/s/ Philip Johnston
 
 
Name: Philip Johnston
 
 
Title: President



 
 
 
Robert E. Chamberlain, Jr.



 
 
 
Martha Derrick



 
 
 
Joe A. McDermott



 
 
 
Marvel K. Mann



 
 
 
James Scott Mann, IV



 
 
 
John Dinn Mann





--------------------------------------------------------------------------------






 
STOCKHOLDERS:



 
 
 
 
 
Mark David Mann



 
Layton Corporation
 
By:
 
 
 
Name: ________________________
 
 
Title: ________________________



 
StarStream Capital LLC
 
By:
 
 
 
Name: ________________________
 
 
Title: ________________________



 
 
 
 
 
Robert Sonfield



 
 
 
 
 
Crawford Shaw



 
 
/s/ Richard Crandall
 
 
Richard Crandall



 
 
 
 
 
Joel Wehner



 
 
/s/ Michael H. Thompson
 
 
Michael H. Thompson



 
 
 
 
 
Joseph M. White























--------------------------------------------------------------------------------








 
STOCKHOLDERS:



 
Global Hunter Securities, LLC
 
By:
/s/ Gary Meringer
 
 
Name: Gary Meringer
 
 
Title: General Counsel



 
Knight Capital Holdings LLC
 
By:
 
 
 
Name: ________________________
 
 
Title: ________________________



 
/s/ Joseph Crappell
 
Joseph Crappell



 
/s/ Justin Brown
 
Justin Brown



 
/s/ Timothy L. Morrison
 
Timothy L. Morrison



 
/s/ J. Clarke Legler, II
 
J. Clarke Legler, II



















































--------------------------------------------------------------------------------






Schedule A


Series A Investor
Common Stock
Series A Preferred Stock
Clearlake Capital Partners II (Master), L.P.
Attn: Jose E. Feliciano
233 Wilshire Blvd., Suite 800
Santa Monica, CA 90401
6,302,138
11,500
Moncla Platinum Investment Group, LLC
Attn: Charlie Moncla
PO Box 131368
Houston, TX 77219
1,731,968
3,500
HedgeHog Capital LLC
1117 E. Putnam Ave., #320
Riverside, CT 06878
371,136
750
DO S1 Limited (f/k/a CQS DO S1 Limited)
c/o CQS (UIC) LLP
Attn: Corporate Actions
5th Floor, 33 Grosyenor Place
London, SWIX 7HY, UK
742,272
1,500
Alpine Associates, A Limited Partnership
Attn: Gary Moorman
100 Union Ave.
Cresskill, NJ 07626
123,712
250
Third Avenue Trust on behalf of Third Avenue Focus Credit Fund
Attn: General Counsel
622 Third Avenue, 32nd Floor
New York, NY 10017
1,237,120
2,500







Series B Investors
Common Stock*
Series B Preferred Stock**
Clearlake Capital Partners II (Master), L.P.
Attn: Jose E. Feliciano
233 Wilshire Blvd., Suite 800
Santa Monica, CA 90401
1,302,800
6,514
William Restrepo
3219 Oakmont Drive
Sugar Land, TX 77479
20,000
100
Mervin Dunn
4737 Yantis Drive
New Albany, OH 43054
20,000
100
Lucky Charm Resources, Inc.
P.O. Box 131368
Houston, TX 77219
1,134,800
5,674
DO S1 Limited
5th Floor
33 Grosvenor Place
London, SW1X7HY
UK
202,400
1,012
Knight Capital Holdings, LLC
545 Washington Blvd.
Jersey City, NJ 07310
20,000
100





--------------------------------------------------------------------------------






*    The number of shares of Common Stock shall be reduced accordingly following
an exchange by the Series B Investor of its shares of Common Stock for Series B
Preferred Stock under the Series B Purchase Agreement.


**    Represents the number of shares of Series B Preferred Stock the Series B
Investor will hold following the exchange by such Series B Investor of its
shares of Common Stock under the Series B Purchase Agreement.




Schedule of other Stockholders:


Stockholder
Common Stock
Lucky Charm Resources, Inc.
3,734,694


Rodney Dartez
132,000


Milburn J. Ducote
132,000


Christine P. Spencer
2,000


2153850 Ontario, Ltd.
20,000


Robert E. Chamberlain, Jr.
20,000


Martha Derrick
2,000


Joseph A. McDermott, Jr.
2,000


Marvel K. Mann
231,000


James Scott Mann, IV
66,000


John Dinn Mann
66,000


Mark David Mann
66,000


Layton Corporation
200,000


StarStream Capital LLC
231,000


Robert Sonfield
20,000


Crawford Shaw
2,000


Richard Crandall
27,000


Joel Wehner
2,000


Global Hunter Securities, LLC
242,755


Knight Capital Holdings LLC
130,715


Joseph Crappell
15,000


Justin Brown
15,000


Timothy L. Morrison
10,000


Michael H. Thompson
12,000


Joseph M. White
12,000


J. Clarke Leger, II
280,105









